


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.







VISTAGEN THERAPEUTICS, INC.

Secured Convertible Promissory Note







Principal Sum (U.S.): $750,000

Issuance Date: August 30, 2012

No.: N-PLTG-3

Maturity Date: July 2, 2015







FOR VALUE RECEIVED, the undersigned, VistaGen Therapeutics, Inc., a Nevada
corporation (the "Company"), hereby promises to pay to the order of Platinum
Long Term Growth VII, LLC, a Delaware limited liability company, or any future
permitted holder of this Promissory Note (the “Holder”), at the principal office
of the Holder set forth herein, or at such other place as the holder may
designate in writing to the Company, the principal sum of Seven Hundred Fifty
Thousand Dollars ($750,000) or such other amount as may be outstanding
hereunder, together with all accrued but unpaid interest, shall be paid as
provided in this Promissory Note (the "Note").  




1.

Ranking. This Note shall rank on a parity with the Secured Convertible
Promissory Note dated July 2, 2012 issued by the Company to the Holder (the
“July Note”) and senior to all other indebtedness and equity securities of the
Company.  The Company may not redeem, declare or pay any dividends (whether in
cash, stock or any combination thereof), or otherwise make any distributions
with respect to any class or series of capital stock of the Company, or prepay
any outstanding indebtedness, while this Note is outstanding without the written
consent from Holder(s) representing at least two-thirds (2/3rds) of the
then-outstanding aggregate principal amount of the Note.  The Company shall not
incur any indebtedness except Permitted Indebtedness.  “Permitted Indebtedness”
means: (a) indebtedness owed to Holder; (b) purchase money indebtedness in an
amount not to exceed $500,000 and which is secured only by the assets financed
by such purchase money lenders; and (c) indebtedness that is subordinated to the
Company’s obligations to the Holder, bears a legend evidencing such
subordination, by its terms, does not permit any payments to be made before all
obligations of the Company to the Holder shall have been paid and satisfied in
full, is not secured by any assets that do not secure the Company’s obligations
hereunder, and is evidenced by an agreement in writing among the Holder, the
Company, and the person or entity to whom such subordinated indebtedness is
owed, which written agreement shall be in form and substance satisfactory to the
Holder.

2.

Maturity/Principal and Interest Payments.   The outstanding principal balance of
this Note together with all accrued but unpaid interest hereunder (the
“Outstanding Balance”) shall be due and payable on July 2, 2015 (the “Maturity
Date”).  The Note shall accrue interest equal to ten percent (10%) per annum and
shall compound monthly.  Interest on the outstanding principal balance of the
Note shall be computed on the basis of the actual number of days elapsed and a
year of three hundred and sixty-five (365) days and shall be payable in cash.
 Prepayment of the principal and accrued interest under this Note shall be
permitted at any time and from time to time, without penalty.  Upon the
occurrence of an Event of Default (as defined below) hereunder, interest on this
Note shall accrue at a rate of eighteen percent (18%) per annum (the “Default
Rate”); provided, however that if such rate exceeds the maximum allowed by law,
the Default Rate shall be the maximum rate allowed by law.

3.

Non-Business Days.  Whenever any payment to be made shall be due on a Saturday,
Sunday or a public holiday under the laws of the State of New York, such payment
may be due on the next succeeding business day and such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.

4.

A. Mandatory Conversion.  At the election of the Holder, upon the closing by the
Company of an equity, equity based or debt financing or a series of financings
following the date of this Note resulting in gross proceeds to the Company
totaling at least $3,000,000, exclusive of any additional investment by the
Holder of this Note (a “Qualified Financing”), the outstanding principal amount
of this Note together with all accrued and unpaid interest hereunder (the
“Outstanding Balance”) shall automatically convert into such securities,
including warrants of the Company as are issued in the Qualified Financing, if
any (“QF Securities”), at the lowest price per share, unit, or other component
of QF Securities, as applicable, paid by any investor in any round of the
Qualified Financing; provided, however, that if more than one type or form of
securities is issued in any round of the Qualified Financing, and such type or
form of securities are not offered in a unit, then the Holder shall have the
right to elect the type or form of securities that the Holder shall receive upon
conversion of this Note. Upon such conversion, the Holder shall be deemed to be
a Holder in the Qualified Financing and shall be granted all rights afforded to
an investor in the Qualified Financing, and this Note shall be considered
terminated and of no further force and effect. The Holder(s) shall have no other
right to convert the Outstanding Balance into securities of the Company, other
than as expressly set forth above in this Section 4A.

B.  Notwithstanding anything to the contrary set forth in this Note, at no time
may all or a portion of this Note be converted if the number of QF Securities to
be issued pursuant to such conversion, when aggregated with all other shares of
common stock in the Company owned by the Holder at such time, would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934 and the rules thereunder) in excess of
9.99% of the then issued and outstanding shares of common stock of the Company
outstanding at such time; provided, however, that upon the Holder providing the
Company with sixty-one (61) days’ advance notice (the “9.99% Waiver Notice”)
that the Holder would like to waive this Section 4B with regard to any or all QF
Securities issuable upon conversion of this Note, this Section 4B will be of no
force or effect with regard to all or a portion of the Note referenced in the
9.99% Waiver Notice.

5.

Security Interest. The Company’s obligations under this Note are secured by all
assets of the Company pursuant to that certain Security Agreement, dated as of
July 2, 2012, as amended as of the date hereof, by the Company in favor of the
Holder(s) of the Note (the “Security Agreement”).

6.

Events of Default.  The occurrence of any of the following events shall be an
"Event of Default" under this Note:

(a)

the Company shall fail to make the payment of any amount of any principal
outstanding for a period of ten (10) business days after the date such payment
shall become due and payable hereunder; or

(b)

the Company shall fail to make the payment of any amount of any interest for a
period of ten (10) business days after the date such interest shall become due
and payable hereunder; or

(c)

the Company shall default in the payment of any indebtedness equal to or in
excess of $500,000 (the "Indebtedness") (other than the Indebtedness hereunder)
at its stated maturity or payment date, whether such Indebtedness now exists or
shall hereinafter be created, and such default is evidenced by a notice of
default delivered to the Company by the holder of such Indebtedness, and such
Indebtedness has not been discharged in full or such payment has not been
stayed, rescinded, annulled or cured within thirty (30) days following the
delivery of such notice of default; or  

(d)

A judgment or order for the payment of money shall be rendered against the
Company or any of its subsidiaries in excess of $500,000 in the aggregate (net
of any applicable insurance coverage) for all such judgments or orders against
all such persons (treating any deductibles, self insurance or retention as not
so covered) that shall not be discharged, and all such judgments and orders
remain outstanding, and there shall be any period of sixty (60) consecutive days
following entry of the judgment or order in excess of $500,000 or the judgment
or order which causes the aggregate amount described above to exceed $500,000
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(e)

the Company shall (i) apply for or consent to the appointment of, or the taking
of possession by, a receiver, custodian, trustee or liquidator of itself or of
all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors' rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or

(f)

a proceeding or case shall be commenced in respect of the Company or any of its
subsidiaries without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days.

(g)

an Event of Default shall have occurred under any other promissory note issued
by the Company to the Holder, including the July Note, and/or under the Security
Agreement.

7.

Remedies Upon An Event of Default.  If an Event of Default shall have occurred
and shall be continuing, the Holder of this Note may at any time at its option,
(a) declare the entire unpaid principal balance of this Note, together with all
interest accrued hereon, due and payable, and thereupon, the same shall be
accelerated and so due and payable; provided, however, that upon the occurrence
of an Event of Default described in (i) Sections 6(e) and (f), without
presentment, demand, protest, or notice, all of which are hereby expressly
unconditionally and irrevocably waived by the Company, the outstanding principal
balance and accrued interest hereunder shall be automatically due and payable,
and (ii) Sections 6(a) through (d), the Holder may exercise or otherwise enforce
any one or more of the Holder's rights, powers, privileges, remedies and
interests under this Note or applicable law.  No course of delay on the part of
the Holder shall operate as a waiver thereof or otherwise prejudice the right of
the Holder.  No remedy conferred hereby shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.

8.

Replacement.  Upon receipt by the Company of (i) evidence of the loss, theft,
destruction or mutilation of any Note and (ii) (y) in the case of loss, theft or
destruction, of indemnity (without any bond or other security) reasonably
satisfactory to the Company, or (z) in the case of mutilation of the Note
(surrendered for cancellation), the Company shall execute and deliver a new Note
of like tenor and date.  However, the Company shall not be obligated to reissue
such lost, stolen, destroyed or mutilated Note if the Holder contemporaneously
requests the Company to convert such Note.

9.

Parties in Interest, Transferability.  This Note shall be binding upon the
Company and its successors and assigns and the terms hereof shall inure to the
benefit of the Holder and its successors and permitted assigns. This Note may
only be transferred or sold subject to the provisions of Section 17 of this
Note, or pledged, hypothecated or otherwise granted as security by the Holder in
the Holder’s discretion,

10.

Amendments.  This Note may not be modified or amended in any manner except in
writing executed by the Company and the Holder.

11.

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the second business day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.  The
Company will give written notice to the Holder at least thirty (30) days prior
to the date on which the Company closes its books or takes a record (x) with
respect to any dividend or distribution upon the common stock of the Company,
(y) with respect to any pro rata subscription offer to holders of common stock
of the Company or (z) for determining rights to vote with respect to a major
transaction for which shareholder approval is required under California law,
dissolution, liquidation or winding-up and in no event shall such notice be
provided to such holder prior to such information being made known to the
public.  The Company will also give written notice to the Holder at least twenty
(20) days prior to the date on which dissolution, liquidation or winding-up will
take place and in no event shall such notice be provided to the Holder prior to
such information being made known to the public.












--------------------------------------------------------------------------------

Address of the Holder:

Platinum Long Term Growth VII, LLC

152 West 57th Street, 4th Floor

New York, NY 10019

Attention: Michael Goldberg, M.D.

Tel. No.: (212) 271-7895

Fax No.: (212) 582-2424

with a copy to:




Burak Anderson & Melloni, PLC

30 Main Street, Suite 210

Burlington, Vermont 05401

Tel No.: (802) 862-0500

Fax No.: (802) 862-8176







Address of the Company:







VistaGen Therapeutics, Inc.

384 Oyster Point Blvd., Suite No. 8

South San Francisco, California 94080

Attention: Chief Executive Officer

Tel. No.: (650) 244-9990 ext. 224

Fax No.: (888) 482-2602

with a copy to:




Disclosure Law Group

501 West Broadway, Suite 800

San Diego, California 92101

Attention: Daniel W. Rumsey

Tel No.: (619) 795-1134

Fax No.: (619) 330-2101




12.

Governing Law. This Note shall be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to the choice
of law provisions.  This Note shall not be interpreted or construed with any
presumption against the party causing this Note to be drafted.

13.

Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.

14.

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
 The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Holder and that the
remedy at law for any such breach may be inadequate.  Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.

15.

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

16.

Enforcement Expenses.  The Company agrees to pay all costs and expenses of
Holder’s enforcement of Holder’s rights under this Note, including, without
limitation, reasonable attorneys' fees and expenses.

17.

Binding Effect.   The obligations of the Company and the Holder set forth herein
shall be binding upon the successors and assigns of each such party. The Company
may not assign its obligations under this Note to any person or entity.

18.

Compliance with Securities Laws.  The Holder of this Note acknowledges that this
Note is being acquired solely for the Holder's own account and not as a nominee
for any other party, and for investment, and that the Holder shall not offer,
sell or otherwise dispose of this Note other than in compliance with the laws of
the United States of America and as guided by the rules of the Securities and
Exchange Commission.  This Note and any Note issued in substitution or
replacement therefore shall be stamped or imprinted with a legend in
substantially the following form:

"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED."




19.

Severability.  The provisions of this Note are severable, and if any provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall not in any manner affect such
provision in any other jurisdiction or any other provision of this Note in any
jurisdiction.

20.

Consent to Jurisdiction.  Each of the Company and the Holder (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Each of the Company and the Holder consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address set forth in Section 11 hereof and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 20 shall affect or limit any right to serve process in any other
manner permitted by law.

21.

Company Waivers.  Except as otherwise specifically provided herein, the Company
and all others that may become liable for all or any part of the obligations
evidenced by this Note, hereby waive presentment, demand, notice of nonpayment,
protest and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of this Note, and do hereby consent to
any number of renewals of extensions of the time or payment hereof and agree
that any such renewals or extensions may be made without notice to any such
persons and without affecting their liability herein and do further consent to
the release of any person liable hereon, all without affecting the liability of
the other persons, firms or Company liable for the payment of this Note, AND DO
HEREBY WAIVE TRIAL BY JURY.

(a)

No delay or omission on the part of the Holder in exercising its rights under
this Note, or course of conduct relating hereto, shall operate as a waiver of
such rights or any other right of the Holder, nor shall any waiver by the Holder
of any such right or rights on any one occasion be deemed a waiver of the same
right or rights on any future occasion.

(b)

THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART IS A
COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.







VISTAGEN THERAPEUTICS, INC.










By: /s/ Shawn K. Singh

    Name:  Shawn K. Singh

Title:  Chief Executive Officer















[August $750,000 Note]


